EXHIBIT 10.1


Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT AND
FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT (this “Amendment”) is entered into as of the 13th day of
March, 2015, by and among the lenders listed on the signature pages hereto (the
“Lenders”), FURMANITE WORLDWIDE, INC., a Delaware corporation (the “Company”),
certain Subsidiaries (as defined in the Credit Agreement, defined below) of the
Company party hereto pursuant to Section 2.23 of the Credit Agreement (each a
“Designated Borrower”, and, together with the Company, the “Borrowers” and, each
a “Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Predecessor Administrative Agent”), and, after the Second
Amendment Effective Date (as defined below), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as successor Administrative Agent (the “Successor Administrative
Agent” or “Administrative Agent”).
BACKGROUND
WHEREAS, the Borrowers, certain Lenders and the Predecessor Administrative Agent
are parties to that certain Credit Agreement dated as of March 5, 2012 (as
amended through the date hereof and as may be further amended, extended,
renewed, or restated from time to time, the “Credit Agreement”) (terms defined
in the Credit Agreement and not otherwise defined herein shall be used herein as
defined in the Credit Agreement as amended by this Amendment);
WHEREAS, the Loan Guarantors and the Predecessor Administrative Agent are
parties to that certain Guarantee and Collateral Agreement dated as of March 5,
2012 (as amended through the date hereof and as may be further amended,
extended, renewed, or restated from time to time, the “Guarantee and Collateral
Agreement”);
WHEREAS, JPMorgan Chase Bank, N.A., desires to resign from its capacity as
Administrative Agent under the Credit Agreement and the other Loan Documents,
and the Lenders at the request of the Borrowers pursuant to Article VIII of the
Credit Agreement desire to appoint Wells Fargo Bank, National Association, as
successor Administrative Agent effective as of the Second Amendment Effective
Date on and subject to the terms and conditions more specifically provided for
in this Amendment;
WHEREAS, the Company has obtained commitments from each of Branch Banking and
Trust Company, BOKF, NA dba Bank of Texas and HSBC Bank USA, National
Association (collectively, the “Additional Lenders” and each, individually, an
“Additional Lender”) to become Lenders under the Credit Agreement as more
particularly set forth herein;
WHEREAS, the Borrowers have requested that, subject to the conditions set forth
herein, (a) the Commitments be increased to an amount not to exceed
$150,000,000, (b) the Maturity Date be extended to March 13, 2020 and (c)
certain provisions of the Credit Agreement and the Guarantee and Collateral
Agreement be amended as provided in this Amendment;

1







--------------------------------------------------------------------------------




WHEREAS, the Predecessor Administrative Agent, the Successor Administrative
Agent and the Lenders have agreed to such amendments as set forth below, subject
to the terms and conditions contained herein.
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the parties hereto covenant
and agree as follows:
1.AMENDMENTS TO THE CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:
(a)    Additional Definitions. Section 1.01 of the Credit Agreement is hereby
amended to add the definitions of “Commodity Exchange Act”, “Excluded Swap
Obligation”, “First Amendment”, “Qualified ECP Guarantor”, “Second Amendment”,
“Seller Financing Liens”, “Specified Loan Party” and “Wells Fargo” in
alphabetical order to read in full as follows:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to any Loan Guarantor,
individually determined on a Person by Person basis, any Swap Obligation if, and
solely to the extent that, all or a portion of the Guarantee of such Loan
Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligations (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 5.17(b) and
any other “keepwell, support or other agreement” for the benefit of such Loan
Guarantor and any and all Guarantees of such Loan Guarantor’s Swap Obligations
by other Loan Parties) at the time such Guarantee or grant of a security
interest by such Loan Guarantor becomes effective with respect to such Swap
Obligations. If Swap Obligations arise under a master agreement governing more
than one Swap Agreement, such exclusion shall apply only to the portion of such
Swap Obligations that are attributable to Swap Agreements for which such
Guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.
“First Amendment” means that certain First Amendment to Credit Agreement dated
as of August 27, 2013 by and among the Borrowers, JPMorgan Chase Bank, N.A., as
predecessor administrative agent and the Lenders party thereto.
“Qualified ECP Guarantor” means each Loan Party with total assets exceeding
$10,000,000 at the time any guaranty of any Swap Obligation becomes effective or
that qualified at such time as an “eligible contract participant” under the
Commodity Exchange Act and can cause another Person to qualify as an “eligible
contract participant” at such time under §1a(18)(A)(v)(II) of the Commodity
Exchange Act.

2





--------------------------------------------------------------------------------




“Second Amendment” means that certain Second Amendment to Credit Agreement and
First Amendment to Guarantee and Collateral Agreement dated as of March 13, 2015
by and among the Borrowers, the Administrative Agent and the Lenders party
thereto.
“Seller Financing Liens” has the meaning assigned to such term in Section
6.01(m).
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.17(b)).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, in its individual capacity, and its successors.
(b)    Amended Definitions. Section 1.01 of the Credit Agreement is hereby
amended to (i) delete the definition of “Chase” in its entirety and (ii) amend
and restate the definitions of “Administrative Agent”, “Applicable Rate”,
“Blocked Person”, “Commitment”, “Dormant Subsidiary”, “Eurocurrency Rate”,
“Excluded Taxes”, “FATCA”, “Fixed Chargers”, “Fixed Charge Coverage Ratio”,
“Issuing Bank”, “Maturity Date”, “Prime Rate”, “Secured Obligations” and
“Swingline Lender” in their entirety to read in full as follows:
“Administrative Agent” means Wells Fargo Bank, National Association (including
its branches and its Affiliates), in its capacity as administrative agent for
the Lenders hereunder, and any successor thereto.
“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Eurocurrency
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Leverage
Ratio as of the most recent determination date, provided that until the delivery
to the Administrative Agent, pursuant to Section 5.01, of the Company’s
consolidated financial information for the Company’s first fiscal quarter ending
after the Second Amendment Effective Date (as defined in the Second Amendment),
the “Applicable Rate” shall be the applicable rate per annum set forth below in
Category 2:
Leverage Ratio
Eurocurrency Spread
ABR Spread
Commitment Fee Rate
Category 1 
≤ 1.00 to 1.00
1.00%
0.00%
0.15%
Category 2 
≤ 1.75 to 1.00 but > 1.00 to 1.00
1.25%
0.25%
0.20%
Category 3 
≤ 2.50 to 1.00 but > 1.75 to 1.00
1.50%
0.50%
0.25%






3





--------------------------------------------------------------------------------






Category 4
> 2.50 to 1.00
1.75%
0.75%
0.30%


For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Company based upon the Company’s annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Rate resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that the Leverage Ratio
shall be deemed to be in Category 4 (i) at any time that an Event of Default has
occurred and is continuing or (ii) at the option of the Administrative Agent or
at the request of the Required Lenders if the Company fails to deliver the
annual or quarterly consolidated financial statements required to be delivered
by it pursuant to Section 5.01, during the period from the expiration of the
time for delivery thereof until such consolidated financial statements are
delivered. If at any time the Administrative Agent determines that the financial
statements upon which the Applicable Rate was determined were incorrect (whether
based on a restatement, fraud or otherwise), the Borrowers shall be required to
retroactively pay upon demand any additional amount that the Borrowers would
have been required to pay if such financial statements had been accurate at the
time they were delivered.
“Blocked Person” any Person that (a) is the subject or target of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority (collectively, “Sanctions”), (b) is located, organized or
resident in Cuba, Crimea, Iran, North Korea, Sudan or Syria or any other country
or territory subject to any trade or economic sanction of a nature that is at
least as similarly comprehensive to the Sanctions applicable to those countries
as of the effective date of the Second Amendment or (c) is identified as
prohibited from doing business with the United States under the International
Emergency Economic Powers Act, the Trading With the Enemy Act, or any other
Requirement of Law.
“Commitment” means with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Exposure hereunder,
as such commitment may be reduced or increased from time to time pursuant to (a)
Section 2.09 and (b) assignments by or to such lender pursuant to Section 10.04.
The amount of each Lender’s Commitment is set forth on the Commitment Schedule
attached hereto, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable. The aggregate amount of
the Lender’s Commitment as of the Second Amendment Effective Date (as defined in
the Second Amendment) is $150,000,000.

4





--------------------------------------------------------------------------------




“Dormant Subsidiary” means any Subsidiary that (a) conducts no business
activities, (b) has no assets in excess of $250,000 (or its equivalent in the
applicable currency) in the aggregate, (c) has no liabilities (contingent or
otherwise) in excess of $250,000 (or its equivalent in the applicable currency)
in the aggregate, and (d) has no subsidiary.
“Eurocurrency Rate” means, (a) with respect to any Eurocurrency Borrowing for
any Interest Period, the rate appearing on, in the case of Dollars and British
Pounds Sterling, Reuters Screen LIBOR01 Page (or, in each case, on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Dollars or the relevant Available Foreign Currency in the London
interbank market) at approximately 11:00 a.m., London time, (x) two (2) Business
Days prior to the commencement of such Interest Period, in the case of
Eurocurrency Loans denominated in Dollars and (y) two (2) Business Days prior to
(or, in the case of Loans denominated in British Pounds Sterling, on the day of)
commencement of such Interest Period, in the case of Eurocurrency Loans
denominated in an Available Foreign Currency, as the rate for deposits in the
applicable currency with a maturity comparable to such Interest Period, (b) with
respect to any Eurocurrency Borrowing denominated in Euros for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or any successor or
substitute page for such Service providing rate quotations comparable to those
currently provided on such page of such Service as determined by the
Administrative Agent from time to time) (it being understood that this rate is
the Euro interbank offered rate (known as the “EURIBOR Rate”) sponsored by the
Banking Federation of the European Union (known as the “FBE”) and the Financial
Markets Association (known as the “ACI”)) at approximately 11:00 a.m., Brussels
time, two Business Days prior to the commencement of such Interest Period, as
the rate for deposits in Euros with a maturity comparable to such Interest
Period and (c) with respect to any Eurocurrency Borrowing denominated in
Australian Dollars for any Interest Period, the average bid rate (the “BBR
Screen Rate”) displayed at or about 10:30 a.m. (Sydney, Australia time) on the
first day of that Interest Period on the Reuters screen BBSY page for a term
equivalent to such Interest Period; provided that, if the BBR Screen Rate or the
alternative rate determined pursuant to this clause (c), as applicable, is below
zero the Eurocurrency Rate will be deemed to be zero. In the event that such
rate is not available at such time for any reason, then the “LIBO Rate” with
respect to such Eurocurrency Borrowing for such Interest Period shall be the
rate per annum (rounded upwards, if necessary, to the next 1/100th of 1%) equal
to the arithmetic average of the rates at which deposits in dollars or the
applicable Available Foreign Currency approximately equal in principal amount to
the Dollar Equivalent of $5,000,000 and for a maturity comparable to such
Interest Period are offered to the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in British Pounds Sterling, on the day of) the
commencement of such Interest Period.

5





--------------------------------------------------------------------------------




“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, (b)
any branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction in which any Borrower is located, (c) in
the case of a Non U.S. Lender (other than an assignee pursuant to a request by a
Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes resulting
from any law in effect on the date such Non U.S. Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such Non
U.S. Lender’s failure to comply with Section 2.17(f), except to the extent that
such Non U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding Taxes pursuant to
Section 2.17(a) and (d) any U.S. federal withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Fixed Charges” means, for any period, without duplication, Interest Expense,
plus scheduled principal payments on Indebtedness actually made, all calculated
for the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus expenses for Taxes paid in cash minus Restricted Payments made in cash
minus the unfinanced portion of Capital Expenditures (Capital Expenditures paid
with Revolving Loans shall be treated as unfinanced Capital Expenditures) for
the period of four fiscal quarters ended on such date (or if such date is not
the last day of a fiscal quarter, ended on the last day of the fiscal quarter
most recently ended prior to such date), but excluding any portion of the
purchase price paid in connection with any Acquisition permitted hereunder that
constitutes a Capital Expenditure, to (b) Fixed Charges for the period of four
fiscal quarters ended on such date (or if such date is not the last day of a
fiscal quarter, ended on the last day of the fiscal quarter most recently ended
prior to such date), all calculated for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP.
“Issuing Bank” means Wells Fargo Bank, National Association, in its capacity as
the issuer of Letters of Credit, and its successors in such capacity as provided
in Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

6





--------------------------------------------------------------------------------




“Maturity Date” means March 13, 2020 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Secured Obligations” means all Obligations, together with all (c) Banking
Services Obligations and (d) Swap Obligations owing to one or more Lenders or
their respective Affiliates or any Person that was a Lender (or an Affiliate of
a Lender) at the time it entered into the agreement for the Swap Obligation but
has ceased to be a Lender (or whose Affiliate has ceased to be a Lender) under
this Agreement; provided, however, that for any Swap Obligations to be included
as Secured Obligations, the applicable provider thereof must have previously
provided a notice to the Administrative Agent which shall provide the following
information: (i) the existence of such Swap Obligation and (ii) the maximum
dollar amount (if reasonably capable of being determined) of obligations arising
thereunder (the “Swap Amount”). The Swap Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable provider. Any
Swap Obligation incurred from and after the time that the Lenders have received
written notice from the Company or the Administrative Agent that a Default
exists, until such Default has been waived, shall not be included as Secured
Obligations. Notwithstanding the foregoing, solely with respect to any Loan
Party, Excluded Swap Obligations of such Loan Party shall in any event be
excluded from “Secured Obligations” owing by such Loan Party.
“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.
(c)    Amendment to Section 2.06(a). Section 2.06(a) of the Credit Agreement is
hereby amended to add the following sentence immediately after the first
sentence therein:
“Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Material Subsidiary,
the Borrowers shall be obligated to reimburse the applicable Issuing Bank
hereunder for any and all drawings under such Letter of Credit; provided that
the obligation of the Borrowers to reimburse the applicable Issuing Bank for any
and all drawings under any Letter of Credit that was issued in support of any
obligations of, or is for the account of a Material Subsidiary that is a Foreign
Subsidiary, shall only apply to a Borrower that is a Foreign Loan Party. Each
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any Material Subsidiary inures to the benefit of such Borrower, and
that such Borrower’s business derives substantial benefits from the business of
such Material Subsidiary.”
(d)    Amendment to Section 2.09(f). Section 2.09(f) of the Credit Agreement is
hereby amended to restate the first sentence in its entirety to read in full as
follows:

7





--------------------------------------------------------------------------------




“Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Company and each Lender
being added or increasing its Commitment, subject only to the approval of all
Lenders if any such increase would cause the Commitments to exceed
$225,000,000.”
(e)    Amendment to Section 2.15(a)(iii). Section 2.15(a)(iii) of the Credit
Agreement is hereby amended to restate the first parenthetical therein to read
in full as follows:
“(other than (a) Indemnified Taxes, (b) Excluded Taxes and (c) Other Connection
Taxes that are imposed on or measured by net income or that are franchise Taxes
or branch profits Taxes)”
(f)    Amendment to Section 2.15(b). Section 2.15(b) of the Credit Agreement is
hereby amended to restate clause (b) in its entirety to read in full as follows:
“(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered. Such amounts
shall be determined by the relevant Lender in good faith consistent with
customary banking practices, which determination shall be conclusive absent
manifest error.”
(g)    Amendment to Section 2.16(a). Section 2.16(a) of the Credit Agreement is
hereby amended to insert the following immediately before the “)” therein:
“and any deemed payment or repayment and any reallocated repayment to
non-Defaulting Lenders provided for in Section 2.20(c)”
(h)    Amendment to Section 2.17(b). Section 2.17(b) of the Credit Agreement is
hereby restated in its entirety to read in full as follows:
“(b)    Payment of Other Taxes by the Borrowers.    The Borrowers shall timely
pay any other Taxes to the relevant Governmental Authority in

8





--------------------------------------------------------------------------------




accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of any Other Taxes.”
(i)    Amendment to Section 2.17(f). Section 2.17(f) of the Credit Agreement is
hereby amended to (1) insert the phrase “or IRS Form W-8BEN-E” after each
instance of the phrase “IRS Form W-BEN” in each of subclauses (ii)(B) and
(ii)(D) and (2) insert new subsection (iv) immediately after subsection (iii) to
read in full as follows:
“(iv)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Second Amendment Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”
(j)    Amendment to Section 2.18(a). Section 2.18(a) of the Credit Agreement is
hereby amended to restate subclauses (i) and (ii) therein to read in full as
follows:
“(i) with respect to Borrowings made, interest, fees, reimbursement of LC
Disbursements, or any other payments in any Available Foreign Currency to the
Administrative Agent at its offices at Wells Fargo Bank N.A., 1525 W WT Harris
Blvd, Charlotte, NC 28262, Attention: Agency Services - Bruce Frye, Facsimile
No: (704) 715-0017 in the Available Foreign Currency in which such Borrowing was
made and (ii) with respect to Borrowings made, interest, fees, reimbursement of
LC Disbursements, or any other payments in Dollars to the Administrative Agent
at its offices at Wells Fargo Bank N.A., 1525 W WT Harris Blvd, Charlotte, NC
28262, Attention: Agency Services - Bruce Frye, Facsimile No:    (704) 715-0017
with a copy to Wells Fargo Bank, National Association, 2500 Citywest Blvd, Suite
1100, Houston, TX 77042, Attention: Michelle C. Tabor, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03
shall be made directly to the Persons entitled thereto.”
(k)    Amendment to Section 2.18(b). Section 2.18(b) of the Credit Agreement is
hereby amended to insert a new sentence immediately after the last sentence
therein which shall read in full as follows:
“Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Loan Guarantor shall not be paid with amounts received from such Loan Guarantor
or its assets, but appropriate adjustments shall be made with respect to
payments from other Loan Parties to preserve the allocations of the Obligations
otherwise set forth above in this Section 2.18(b).”
(l)    Amendment to Section 2.23(b). Section 2.23(b) of the Credit Agreement is
hereby restated in its entirety to read in full as follows:

9





--------------------------------------------------------------------------------




“(b)    The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent, designate any Material Subsidiary
of the Company other than a Material Subsidiary organized under the laws of the
Netherlands (an “Applicant Borrower”) as a Designated Borrower to receive
Revolving Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit C (a “Designated Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and each Lender shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, including, without limitation, any “know your
customer”, “customer identification program” or other information necessary to
confirm compliance with applicable Sanctions laws, all in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent or such Lender in its sole discretion, and Notes signed
by such new Borrowers to the extent any Lender so requires. If the
Administrative Agent and all Lenders agree that an Applicant Borrower shall be
entitled to receive Loans hereunder, then promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit D (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Borrowing Request Notice or Letter
of Credit notice issuance may be submitted by or on behalf of such Designated
Borrower until the date five Business Days after such effective date.”
(m)    Amendment to Section 3.15(a). Section 3.15(a) of the Credit Agreement is
hereby restated in its entirety to read in full as follows:
“(a)    No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), or extending credit
for the purpose of purchasing or carrying margin stock. No part of the proceeds
of any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or to extend credit to any Person for purchasing or carrying margin
stock or for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of

10





--------------------------------------------------------------------------------




Governors of the Federal Reserve System. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of the applicable Borrower only or of the
Company and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 6.01 or Section 6.05 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 7.01(e) will
be margin stock. If requested by any Lender (through the Administrative Agent)
or the Administrative Agent, the Company will furnish to the Administrative
Agent and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1 referred to in Regulation U.”
(n)    Amendment to Section 3.25. Section 3.25 of the Credit Agreement is hereby
restated in its entirety to read in full as follows:
“(a)    No Loan Party, any of its Subsidiaries, any Affiliates thereof or any
respective officer, director, employee, broker or agent of such Loan Party,
Subsidiary or Affiliate (i) has violated any Anti-Terrorism Laws or (ii) has
engaged in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
prohibited offenses designated by the Organization for Economic Co-operation and
Development's Financial Action Task Force on Money Laundering.
(b)    No Loan Party, any of its Subsidiaries, any Affiliates thereof or any
respective officer, director, employee, broker or agent of such Loan Party,
Subsidiary or Affiliate is an individual or entity that is a Blocked Person or
is owned or controlled by individuals or entities that are Blocked Persons.
(c)    No Loan Party, any of its Subsidiaries, any Affiliates thereof or
respective officers, directors, brokers or agents of such Loan Party, Subsidiary
or Affiliate acting or benefiting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
goods, services or money to or for the benefit of any Blocked Person in
violation of Requirements of Law, (ii) deals in, or otherwise engages in any
transaction related to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
(d)    No Loan Party, any of its Subsidiaries, any Affiliates thereof or any
respective officer, director, employee, broker or agent of such Loan Party,
Subsidiary or Affiliate will directly or indirectly use the proceeds of the
Loans or any Letter of Credit, or lend, contribute or otherwise make available
such

11





--------------------------------------------------------------------------------




proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Blocked Person in violation of
Requirements of Law or (ii) in any other manner that would result in a violation
of Sanctions by any Person.
(e)    No Loan Party, any of its Subsidiaries, any Affiliate thereof or any
respective officer, director, employee, broker or agent of such Loan Party,
Subsidiary or Affiliate acting or benefiting in any capacity in connection with
the Loans or any Letter of Credit is aware of or has taken any action, directly
or indirectly, that would result in a violation of such persons of any
applicable anti-bribery law, including but not limited to, the United Kingdom
Bribery Act 2010 and the U.S. Foreign Corrupt Practices Act of 1977. Each Loan
Party and its respective Affiliates have conducted their businesses in
compliance with applicable anti-bribery laws and other similar laws, rules or
regulations and have instituted and will maintain policies and procedures
designed to ensure, and which are reasonably expected to ensure, continued
compliance with such laws.”
(o)    Amendment to Article III. Article III of the Credit Agreement is hereby
amended to insert new Section 3.26 which shall read in full as follows:
“Section 3.26    Senior Indebtedness Status. The Obligations rank and shall
continue to rank at least senior in priority of payment to any Subordinated
Indebtedness and all senior unsecured Indebtedness of each such Person and is
designated as “Senior Indebtedness” under all instruments and documents, now or
in the future, relating to all Subordinated Indebtedness and all senior
unsecured Indebtedness of such Person.”
(p)    Amendment to Section 5.02(g). Section 5.02(g) of the Credit Agreement is
hereby amended by replacing “Sole Lead Arranger” with “Wells Fargo” in subclause
(z) therein.
(q)    Amendment to Section 5.17. Section 5.17 of the Credit Agreement is hereby
restated in its entirety to read in full as follows:
Section 5.17    Additional Subsidiary Guarantors.    
(a)    Notify the Administrative Agent at the time that any Person for any
reason becomes a Material Subsidiary after the date of this Agreement, and
promptly thereafter (and in any event within 45 days), cause such Person to
(i) become a Subsidiary Guarantor and pledge its assets to secure the Secured
Obligations by executing and delivering to the Administrative Agent a joinder to
the Guaranty and Collateral Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose (including, without
limitation, any “know your customer” and/or “customer identification program”
documentation, the filing and recording of financing

12





--------------------------------------------------------------------------------




statements, fixture filings, mortgages, deeds of trust and other documents and
such other actions or deliveries of the type required by Section 4.01, as
applicable but subject to the final sentence in Section 5.21), and (ii) if such
Subsidiary Guarantor is a Domestic Subsidiary or is organized under the Laws of
the United Kingdom or Australia, deliver to the Administrative Agent documents
of the types referred to in Sections 4.01(d) and (m) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
this clause (i) and this clause (ii)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.
(b)    The Company at the time the Guarantee or the grant of the security
interest under the Loan Documents, in each case, by any Specified Loan Party,
becomes effective with respect to any Swap Obligations, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to any Swap Obligations as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Guarantee and Collateral Agreement and the other Loan
Documents with respect to such Swap Obligations (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering the Company’s obligations and undertakings under this Section 5.17(b)
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
the Company under this Section 5.17(b) shall remain in full force and effect
until this Agreement and the Commitments are terminated pursuant to Section
2.09. The Company intends this Section 5.17(b) to constitute, and this Section
5.17(b) shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.”
(r)    Amendment to Section 5.18. Section 5.18 of the Credit Agreement is hereby
amended to restate the first parenthetical therein to read in full as follows:
“(including any real property or improvements thereto or any interest therein
but subject to the final sentence in Section 5.21)”
(s)    Amendment to Article V. Article V of the Credit Agreement is hereby
amended to add new Section 5.21 which shall read in full as follows:
“Section 5.21    Flood Insurance.    With respect to each portion of real
property owned or leased by any Loan Party encumbered by, or required to be
encumbered by, a Mortgage pursuant to this Agreement or any other Loan Document,
on which improvements are located (such property, the “Mortgaged Property”) (a)
provide the Administrative Agent with (or confirm that the Administrative Agent
has otherwise obtained) a standard

13





--------------------------------------------------------------------------------




flood hazard determination for such Mortgaged Property and (b) if the
improvements on such Mortgaged Property are located in a “flood hazard area” in
any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), obtain flood insurance in such total amount as
the Administrative Agent or the Required Lenders may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time. In addition, to the extent any Loan Party fails to obtain or
maintain satisfactory flood insurance required pursuant to the preceding
sentence with respect to any Mortgaged Property, after thirty (30) days’ prior
written notice by the Administrative Agent to the Company or such other Loan
Party (so long as there is no Default), the Administrative Agent shall be
permitted, in its sole discretion, to obtain forced placed insurance at the
Company’s expense to ensure compliance with any applicable flood insurance laws.
Notwithstanding any of the foregoing to the contrary, to the extent that, after
consultation with the Company, the Administrative Agent, in its reasonable
credit judgment, determines that the cost (including costs regarding flood
insurance) of creating (whether through a Mortgage or otherwise) or perfecting
any Lien on any improvements on any real property owned or leased by a Material
Subsidiary or Subsidiary Guarantor is excessive in relation to the benefits
afforded to the Lenders thereby, then such improvements may be excluded from any
Lien creation or perfection requirements imposed by this Agreement.”
(t)    Amendment to Section 6.01(i). Section 6.01(i) of the Credit Agreement is
hereby amended by replacing “$500,000” therein with “$2,000,000”.
(u)    Amendment to Section 6.01. Section 6.01 of the Credit Agreement is hereby
amended to replace the “.” with “; and” in subsection (l) and insert new
subsection (m) immediately after subsection (l) which new subsection (m) shall
read as follows:
“(m) purchase financing Liens in favor of sellers arising in connection with an
Acquisition permitted under Section 6.02(f) (such Liens, “Seller Financing
Liens”); provided that such Seller Financing Liens (A) do not exceed, in the
aggregate at any time outstanding the lesser of (x) $5,000,000 and (y) 25% of
total acquisition costs incurred since the Effective Date, (B) are limited
solely to the assets being acquired and (C) are subject to an intercreditor
agreement satisfactory to the Administrative Agent.”
(v)    Amendment to Section 6.02(c). Section 6.02(c) of the Credit Agreement is
hereby amended to replace “$6,000,000” therein with “$10,000,000”.
(w)    Amendment to Section 6.02(f). Section 6.02(f) of the Credit Agreement is
hereby amended to restate subsections (iv) and (v) in their entirety to read in
full as follows:

14





--------------------------------------------------------------------------------




“(iv)     the total cash and noncash consideration (including the fair market
value of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Company and its Subsidiaries for any such purchase or other acquisition,
when aggregated with the total cash and noncash consideration paid by or on
behalf of the Company and its Subsidiaries for all other purchases and other
acquisitions made by the Company and its Subsidiaries pursuant to this Section
6.02(f), (A) if the Leverage Ratio is equal to or greater than 2.00 to 1.00 both
before and immediately after giving pro forma effect to any such purchase or
other acquisition, shall not exceed $25,000,000 for any single transaction or
when aggregated with all other acquisitions made by the Company and its
Subsidiaries pursuant to this Section 6.02(f) for any twelve month period and
(B) if the Leverage Ratio before and immediately after giving pro forma effect
to any such purchase or other acquisition is less than 2.00 to 1.00, shall be
without monetary limit; provided that, in each case and for the avoidance of
doubt, all other conditions in this Section 6.02(f) are also satisfied.
(v)     (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Company and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 6.15 and the Leverage Ratio shall
not exceed 2.75 times, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 5.01(a) or Section 5.01(b) as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby; and”
(x)    Amendment to Section 6.02(h). Section 6.02(h) of the Credit Agreement is
hereby amended to replace “$500,000” therein with “$2,500,000”.
(y)    Amendment to Section 6.03(e). Section 6.03(e) of the Credit Agreement is
hereby amended by replacing “$5,000,000” therein with “$7,500,000”.
(z)    Amendment to Section 6.03(f). Section 6.03(f) of the Credit Agreement is
hereby restated in its entirety to read in full as follows:
“(f) unsecured Indebtedness owing to Persons other than the Parent and
Indebtedness secured by Seller Financing Liens; provided that the sum of the
aggregate principal amount of all such Indebtedness shall not exceed $20,000,000
at any time outstanding;”

15





--------------------------------------------------------------------------------




(aa)    Amendment to Section 6.03(i). Section 6.03(i) of the Credit Agreement is
hereby restated in its entirety to read in full as follows:
“(i)    Indebtedness relating to The Pension and Life Assurance Plan of
Furmanite International Limited described on Schedule 6.03.”
(bb)    Amendment to Section 6.06(d). Section 6.06(d) of the Credit Agreement is
hereby restated in its entirety to read in full as follows:
“(d) So long as no Default shall have occurred and be continuing at the time
thereof or would result therefrom and the Company and its Subsidiaries are in
compliance with all of the covenants set forth in Section 6.15 both before and
after giving effect to any Restricted Payment made pursuant to this Section
6.06(d), the Company or any Subsidiary may make Restricted Payments to the
Parent or any of its Subsidiaries (other than the Company or any Subsidiary of
the Company) (A) if the Leverage Ratio is less than 2.00 to 1.00, both before
and after giving effect to any such Restricted Payment or (B) if the Leverage
Ratio is greater than or equal to 2.00 to 1.00, both before and after giving
effect to any such Restricted Payment, in an amount not to exceed, during any
fiscal year, the greater of (1) $5,000,000 or (2) 50% of Net Income for the
immediately preceding fiscal year;”
(cc)    Amendment to Section 6.15(a). Section 6.15(a) of the Credit Agreement is
amended by replacing “2.75” therein with “3.00”.
(dd)    Amendment to Section 6.17. Section 6.17 of the Credit Agreement is
amended by adding new clauses (d) and (e) which shall read in full as follows:
“(d)    Directly or indirectly use the proceeds of the Loans or any Letter of
Credit, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Blocked Person in violation of Requirements of Law or
(ii) in any other manner that would result in a violation of Sanctions by any
Person.
(e) Take any action, directly or indirectly, that would result in a violation of
any applicable anti-bribery law, including but not limited to, the United
Kingdom Bribery Act 2010 and the U.S. Foreign Corrupt Practices Act of 1977.
Each Loan Party and its respective Affiliates will conduct their businesses in
compliance with applicable anti-bribery laws and other similar laws, rules or
regulations and will institute and maintain policies and procedures designed to
ensure, and which are reasonably expected to ensure, continued compliance with
such laws.”

16





--------------------------------------------------------------------------------




(ee)    Amendment to Section 10.01(a). Sections 10.01(a)(ii) and (iii) of the
Credit Agreement are amended and restated in their entirety to read in full as
follows:
“(ii)
if to the Administrative Agent, the Issuing Bank or the Swingline Lender, for
Borrowings in Dollars, to Wells Fargo Bank, National Association at:

Wells Fargo Bank N.A.
1525 W WT Harris Blvd
Charlotte, NC 28262
Attention: Agency Services - Bruce Frye
Facsimile No:    (704) 715-0017


with a copy to


Wells Fargo Bank, National Association
2500 Citywest Blvd, Suite 1100
Houston, TX 77042
Attention: Michelle C. Tabor


(iii)
for Borrowings in an Available Foreign Currency, to Wells Fargo Bank, National
Association at:

Wells Fargo Bank N.A.
1525 W WT Harris Blvd
Charlotte, NC 28262
Attention: Agency Services - Bruce Frye
Facsimile No:    (704) 715-0017”
(ff)    Amendment to Section 10.03(b). Section 10.03(b) of the Credit Agreement
is hereby amended to delete the phrase “, jointly and severally,” in the first
sentence therein.
(gg)    Amendment to Commitment Schedule. The Commitment Schedule is hereby
amended to read in the form of the Commitment Schedule attached hereto. Each
lender hereby agrees that as of the Second Amendment Effective Date, its
Commitment is set forth on the Commitment Schedule attached hereto.
(hh)    Amendment to Schedule 1.01. The definition of “Reference Banks”
contained in Schedule 1.01 to the Credit Agreement is hereby amended to delete
“JPMorgan Chase Bank, London Branch” therein and replace it with “Wells Fargo
Bank, National Association”.
(ii)    Amendment to Schedule 3.08. Schedule 3.08 to the Credit Agreement is
hereby amended to insert the table of owned properties listed on Annex 1
attached hereto immediately above the last row contained therein.

17





--------------------------------------------------------------------------------




(jj)    New Schedule 6.03(i). The Credit Agreement is hereby amended to insert
new Schedule 6.03(i) immediately following Schedule 6.03 to read in the form of
Schedule 6.03(i) attached hereto.
(kk)    Replacement of Exhibit G. Exhibit G to the Credit Agreement is hereby
restated in its entirety to read in the form of Exhibit G attached hereto.
2.    AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT. The Guarantee and
Collateral Agreement is hereby amended as follows:
(a)    Amendment to Section 2. Section 2 of the Guarantee and Collateral
Agreement is hereby amended to add new Section 2.8 which shall read in full as
follows:
“2.8    Keepwell.    Each Guarantor, to the extent that it is a Qualified ECP
Guarantor, at the time this Agreement or the grant of the security interests
hereunder, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Agreement and the other Loan Documents with respect to such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering its obligations and undertakings under this
Section 2.8, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount); provided, however, that with respect to any Guarantor that is a
Foreign Obligor, such undertaking shall not include any obligations under this
Agreement and the other Loan Documents with respect to any Swap Obligation owing
by any Specified Loan Party that is not a Foreign Obligor. The obligations and
undertakings of each such Guarantor under this Section 2.8 shall remain in full
force and effect until this Agreement is terminated as and when set forth in the
Credit Agreement. Each such Guarantor intends that this Section 2.8 constitute,
and this Section 2.8 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”
(b)    Amendment to Section 8.16(b). The second sentence of Section 8.16(b) of
the Guarantee and Collateral Agreement is hereby amended and restated in its
entirety to read in full as follows:
“At the request and sole expense of the Company, a Guarantor shall be released
from its obligations hereunder in the event that (i) all the Equity Interests of
such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement; provided that the Company shall
have delivered to the Administrative Agent, at least three Business Days prior
to the date of the

18





--------------------------------------------------------------------------------




proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Company stating that such transaction is in
compliance with the Credit Agreement and other Loan Documents or (ii) such
Guarantor ceases to be a Material Subsidiary and qualifies as a Dormant
Subsidiary; provided that no Default or Event of Default shall have occurred and
be continuing immediately before or after giving effect to such release and the
Company shall have delivered to the Administrative Agent, at least three
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Guarantor and the terms of the sale, transfer
or other disposition pursuant to which such Guarantor ceased to be a Material
Subsidiary and qualifies as a Dormant Subsidiary (whether consummated by one or
more transactions), together with a certification by the Company stating that
such transactions were in compliance with the Credit Agreement and other Loan
Documents.”
3.    RESIGNATION OF THE PREDECESSOR ADMINISTRATIVE AGENT; APPOINTMENT OF THE
SUCCESSOR ADMINISTRATIVE AGENT.
(a)    In reliance on the representations, warranties, covenants and agreements
contained in this Amendment, and subject to the terms and conditions set forth
below, JPMorgan Chase Bank, N.A., hereby resigns as Administrative Agent under
the Credit Agreement and each of the other Loan Documents in accordance with
Article VIII of the Credit Agreement. The Lenders hereby discharge JPMorgan
Chase Bank, N.A. from its duties and obligations as Administrative Agent under
the Credit Agreement and each of the other Loan Documents, and all such duties
and obligations of the Predecessor Administrative Agent are terminated as of the
Second Amendment Effective Date. Notwithstanding the foregoing, all rights and
benefits of the Predecessor Administrative Agent under the Credit Agreement and
the other Loan Documents shall be unaffected as provided in Section 3(d) below.
Effective as of the Second Amendment Effective Date: (i) the Lenders hereby
appoint Wells Fargo Bank, National Association as Administrative Agent under the
Credit Agreement and each of the other Loan Documents and Wells Fargo Bank,
National Association hereby accepts such appointment, (ii) the Lenders agree
that the Successor Administrative Agent hereby succeeds and becomes vested with
all rights, powers, privileges, duties, responsibilities, obligations and
immunities previously held by the Predecessor Administrative Agent and (iii)
each reference to “JPMorgan Chase Bank, N.A., as Administrative Agent” in the
Credit Agreement and the other Loan Documents, including, without limitation,
any and all appendices, schedules and exhibits thereto, is hereby deleted and
replaced with “Wells Fargo Bank, National Association, as Administrative Agent”.
(b)    Effective as of the date hereof: (i) the Predecessor Administrative Agent
hereby assigns and transfers to the Successor Administrative Agent, without
representation or warranty by the Predecessor Administrative Agent, and without
recourse to the Predecessor Administrative Agent, all of the Predecessor
Administrative Agent’s rights, authority and powers under the Credit Agreement
and each of the other Loan Documents

19





--------------------------------------------------------------------------------




including, without limitation, (1) in its capacity as secured party, grantee,
mortgagee, beneficiary, assignee and any other similar capacity in which the
Predecessor Administrative Agent was granted Liens on any real or personal
property of the Borrowers or any other Person as security for all or any of the
Obligations and (2) with respect to the Dutch Collateral, its rights under the
Parallel Debt and the Parallel Debt Foreign Obligations; (ii) the Successor
Administrative Agent hereby accepts such assignment and transfer and hereby
assumes all of such rights, authority and powers and all obligations applicable
to the Predecessor Administrative Agent thereunder; and (iii) the Borrowers
acknowledge such appointment and assumption and agree, in their capacity as
debtor, obligor, grantor, mortgagor, pledgor guarantor, surety, indemnitor,
assignor and any other similar capacity in which the Borrowers have previously
granted Liens on all or any part of their real or personal property pursuant to
the Credit Agreement or any other Loan Document, that such assignment and
assumption shall not affect in any way any of such Liens or their obligations
thereunder, all of which are hereby ratified, confirmed and reaffirmed in all
respects.
(c)    The Borrowers, the Predecessor Administrative Agent and each Lender
hereby agree to execute any and all further documents, instruments or agreements
which may be reasonably required to vest in the Successor Administrative Agent
all rights, powers, duties and obligations of the Predecessor Administrative
Agent under the Credit Agreement or any of the other Loan Documents.
(d)    Notwithstanding anything to the contrary contained in any of the Loan
Documents, all of the provisions of Article VIII and Section 10.03 of the Credit
Agreement shall continue in effect for the benefit of JPMorgan Chase Bank, N.A.
in its capacity as the Predecessor Administrative Agent after the Second
Amendment Effective Date in respect of any actions taken or omitted to be taken
by it while it was the Administrative Agent under the Credit Agreement and the
other Loan Documents.
4.    REPRESENTATIONS AND WARRANTIES TRUE. By its execution and delivery hereof,
each Borrower represents and warrants to the Predecessor Administrative Agent,
the Successor Administrative Agent, the Issuing Bank, and the Lenders that, as
of the date hereof:
(a)    after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof as if made on and
as of such date, except for any representations and warranties (i) made as of a
specific date, which shall be true and correct in all material respects on and
as of such specific date and (ii) are already qualified by materiality, in which
case (and to such extent) such representations and warranties shall be true and
correct in all respects;
(b)    the execution, delivery and performance by each Borrower of this
Amendment have been duly authorized by all necessary corporate, limited
liability company or partnership action required on its part, and this Amendment
and the Credit Agreement are the legal, valid and binding obligations of the
Borrowers, enforceable against the Borrowers in accordance with their terms,
except as their enforceability may be affected by

20





--------------------------------------------------------------------------------




the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or affecting the rights or
remedies of creditors generally;
(c)    no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment;
(d)    this Amendment has been duly executed and delivered by the Borrowers and
the Subsidiary Guarantors; and
(e)    both before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default.
5.    CONDITIONS OF EFFECTIVENESS. The amendments to the Credit Agreement
contained in Section 1 hereof, the amendment to the Guarantee and Collateral
Agreement contained in Section 2 hereof and the resignation of the Predecessor
Administrative Agent and appointment of the Successor Administrative Agent
contained in Section 3 hereof shall each be effective on the date that each of
the conditions set forth in this Section 5 is satisfied (such date, the “Second
Amendment Effective Date”):
(a)    Execution and Delivery. The Borrowers, the Subsidiary Guarantors, the
Predecessor Administrative Agent, the Successor Administrative Agent and the
Lenders shall have executed and delivered this Amendment to the Successor
Administrative Agent;
(b)    Delivery of Financial Statements. The Successor Administrative Agent
shall have received (i) satisfactory audited consolidated financial statements
of the Company for the two most recent fiscal years ended prior to the Second
Amendment Effective Date as to which financial statements are available and (ii)
satisfactory unaudited interim consolidated financial statements of the Company
for each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this Section 5(b) as to which
such financial statements are available and for the fiscal year ended December
31, 2014, if audited financial statements for such period are not yet available;
(c)    Payment of Fees. The Borrowers shall have paid to the Successor
Administrative Agent, the amounts set forth in that certain Fee Letter dated as
of January 23, 2015 by and between the Company and the Successor Administrative
Agent that are due and payable as of the Second Amendment Effective Date;
(d)    Representations and Warranties. The representations and warranties of the
Borrowers under this Amendment are true and correct in all material respects as
of such date, except to the extent that such representations and warranties (i)
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date and (ii) are already qualified by materiality, in which case (and to such
extent) such representations and warranties shall be true and correct in all
respects;

21





--------------------------------------------------------------------------------




(e)    No Default. No Default shall have occurred and be continuing or shall
result from the effectiveness of this Amendment and no material adverse change
in the business condition (financial or otherwise), operations, performance,
properties or prospects of the Borrowers, any Material Subsidiary or any obligor
or guarantor since December 31, 2014 shall have occurred;
(f)    Continuation of Perfection. The Company, its Subsidiaries and Parent
shall have executed and delivered to the Successor Administrative Agent all
documents, agreements, certificates or instruments necessary to evidence the
continued first priority perfected status of all Liens in the Collateral in
favor of the Successor Administrative Agent for the benefit of the Lenders;
(g)    PATRIOT Act. The Successor Administrative Agent shall have received, at
least five business days prior to the Second Amendment Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act;
(h)    Outstanding Letters of Credit. The Successor Administrative Agent shall
have issued letters of credit with the Predecessor Agent as beneficiary (the
“Backstop Letters of Credit”) sufficient to backstop the Letters of Credit
described on Schedule 1 attached hereto (each such Letter of Credit, an
“Existing Letter of Credit”). Each such Backstop Letter of Credit shall be in a
face amount equal to the maximum amount available to be drawn under each
respective Existing Letters of Credit (inclusive of any accrued and unpaid
interest thereon and any fees associated therewith) and shall be in form and
substance reasonably satisfactory to the Predecessor Agent.
(i)    Other Documents. The Successor Administrative Agent shall have received
such other instruments and documents incidental and appropriate to the
transaction provided for herein as the Administrative Agent or its counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to the Successor Administrative Agent.
6.    LENDERS’ APPLICABLE PERCENTAGE. After giving effect to this Amendment and
any Loans made on the Second Amendment Effective Date, (a) each Lender who holds
Loans in an aggregate amount less than its Applicable Percentage (after giving
effect to this Amendment) of all Loans shall advance new Loans which shall be
disbursed to the Successor Administrative Agent and used to repay Loans
outstanding to each Lender who holds Loans in an aggregate amount greater than
its Applicable Percentage of all Loans, (b) each Lender’s participation in each
Letter of Credit or Swingline Loan, including all Letters of Credit or Swingline
Loans outstanding on the date of this Amendment, shall automatically be adjusted
to equal its Applicable Percentage (after giving effect to this Amendment), and
(c) such other adjustments shall be made as the Successor Administrative Agent
shall specify so that the outstanding Loans applicable to each Lender equals its
Applicable Percentage (after giving effect to this Amendment) of the outstanding
Aggregate Revolving Exposure of all Lenders. The Borrowers shall pay to the
Successor Administrative Agent any break funding payments required under Section
2.16 of the Credit Agreement that may be due as a result of the foregoing
reallocation.

22





--------------------------------------------------------------------------------




7.    JOINDER.    Each Additional Lender hereby joins in, becomes a party to,
and agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound, to the same extent as if such
Additional Lender were an original signatory to the Credit Agreement. Each
Additional Lender hereby appoints and authorizes the Successor Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Successor
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto.
8.    REFERENCE TO CREDIT AGREEMENT; RATIFICATION. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by this Amendment. The terms, provisions, conditions and
covenants of the Credit Agreement and the other Loan Documents remain in full
force and effect and are hereby ratified and confirmed.
9.    COUNTERPARTS; EXECUTION VIA FACSIMILE. This Amendment may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Amendment may
be validly executed and delivered by facsimile or other electronic transmission
(including via .pdf electronic mail attachment).
10.    LEGAL EXPENSES. Each Borrower hereby agrees to pay all reasonable fees
and expenses of counsel to the Successor Administrative Agent incurred in
connection with the preparation, negotiation and execution of this Amendment and
all related documents.
11.    GOVERNING LAW; BINDING EFFECT. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York and shall be
binding upon each Borrower, the Predecessor Administrative Agent, the Successor
Administrative Agent, each Lender and their respective successors and assigns.
12.    HEADINGS. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
13.    LOAN DOCUMENT. This Amendment is a Loan Document and is subject to all
provisions of the Credit Agreement applicable to Loan Documents, all of which
are incorporated in this Amendment by reference the same as if set forth in this
Amendment verbatim.
14.    GUARANTORS. The Guarantors hereby consent to the execution of this
Amendment by the Borrowers and reaffirm their obligations under the Loan
Documents, including the Guarantee and Collateral Agreement as amended by this
Amendment. The Borrowers and the Guarantors acknowledge and agree that the
renewal, extension and amendment of the Credit Agreement shall not be considered
a novation of account or new contract but that all existing rights, titles,
powers, and estates in favor of the Successor Administrative Agent, the Issuing
Bank and the Lenders constitute valid and existing obligations in favor of the
Successor Administrative Agent,

23





--------------------------------------------------------------------------------




the Issuing Bank, and the Lenders. The Borrowers and the Guarantors each confirm
and agree that (a) neither the execution of this Amendment or any other Loan
Document nor the consummation of the transactions described herein and therein
shall in any way effect, impair or limit the covenants, liabilities, obligations
and duties of the Borrowers and the Guarantors under the Loan Documents, and (b)
the obligations evidenced and secured by the Loan Documents continue in full
force and effect.
15.    NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
15.    SUCCESSORS AND ASSIGNS. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (1) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrowers without such consent shall be null and void) and (2) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with Section 10.04 of the Credit Agreement. Nothing in this
Amendment, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and Participants (to the extent provided in Section 10.04 of
the Credit Agreement) any legal or equitable right, remedy or claim under or by
reason of this Amendment.
16.    WAIVER OF NOTICE. To the extent permitted by applicable law, the
Borrowers hereby waive any notice requirements that may be required under any
foreign law as a result of the resignation of the Predecessor Administrative
Agent and the appointment of the Successor Administrative Agent or any other
transactions contemplated in connection therewith or by this Amendment,
including, without limitation, any verification statements required to be sent
to the Borrowers as a result of the transfer of registrations under or pursuant
to the laws of Australia.

24





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrowers, the Lenders, the Issuing Bank, and the
Predecessor Administrative Agent and the Successor Administrative Agent have
executed this Amendment as of the date first above written.
 
 
 
BORROWER:
 
 
 
 
 
 
 
FURMANITE WORLDWIDE, INC.
 
 
 
 
 
 
 
By:
/s/ R. S. Muff
 
 
Name:
R. S. Muff
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
DESIGNATED BORROWERS:
 
 
 
 
 
 
 
 
FURMANITE INTERNATIONAL FINANCE LIMITED
 
 
 
 
 
 
 
 
Acting by:
/s/ R. S. Muff
 
 
 
Name:
R. S. Muff
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
FURMANITE LIMITED
 
 
 
 
 
 
 
 
Acting by:
/s/ R. S. Muff
 
 
 
Name:
R. S. Muff
 
 
 
Title:
Director






[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
 
individually as Lender, and as the Successor Administrative Agent, the Swingline
Lender and the Issuing Bank
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michelle C. Tabor
 
 
 
Name:
Michelle C. Tabor
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
JPMORGAN CHASE BANK, N.A.,
 
 
 
individually as an exiting Lender and as the Predecessor Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kristen Wells
 
 
 
Name:
Kristen Wells
 
 
 
Title:
Senior Underwriter – MM

    



[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
LENDERS:
 
 
 
 
 
 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jamie Grunsky
 
 
 
Name:
Jamie Grunsky
 
 
 
Title:
Banking Officer






[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
BOKF, NA DBA BANK OF TEXAS,
 
 
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ H. Michael Sultanik
 
 
 
Name:
H. Michael Sultanik
 
 
 
Title:
Senior Vice President

    



[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




    
 
 
 
HSBC Bank USA, National Association,
 
 
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Olga Inchauste
 
 
 
Name:
Olga Inchauste
 
 
 
Title:
Vice President






[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




Each of the undersigned hereby consents and agrees to this Amendment and agrees
that the Loan Documents to which it is a party are hereby ratified, reaffirmed,
and confirmed, and are and shall remain in full force and effect and shall
continue to be the legal, valid, and binding obligation of each of the
undersigned enforceable against the undersigned in accordance with their
respective terms.
    


GUARANTORS:


FURMANITE WORLDWIDE, INC.


By:
/s/ R. S. Muff
 
 
 
Name: R. S. Muff
 
 
 
Title: Director
 
 
 



FURMANITE INTERNATIONAL FINANCE
LIMITED


Acting by:
 
In the presence of:
/s/ R. S. Muff
 
/s/ William F. Fry
Name: R. S. Muff
 
Name: William F. Fry
Title: Director
 
Title: Vice President
 
 
 
 
 
FURMANITE LIMITED
 
 
 
 
 
 
Acting by:
 
In the presence of:
/s/ R. S Muff
 
/s/ William F. Fry
Name: R. S. Muff
 
Name: William F. Fry
Title: Director
 
Title: Vice President
 
 
 
 
 
FURMANITE OFFSHORE SERVICES, INC.
 
 
 
 
 
 
By:
/s/ R. S. Muff
 
 
 
Name: R. S. Muff
 
 
 
Title: Director
 
 
 


[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




FURMANITE AMERICA, INC.
 
 
 
 
 
 
By:
/s/ R. S. Muff
 
 
 
Name: R. S. Muff
 
 
 
Title: Director
 
 
 
 
 
 
 
 
FURMANITE LOUISIANA, LLC
 
(formerly known as Furmanite US GSG LLC)
 
 
 
 
 
 
By: Furmanite America, Inc., its sole member
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ R. S. Muff
 
 
 
Name: R. S. Muff
 
 
 
Title: Director
 
 
 
 
 
 
 
 
FURMANITE HOLDING B.V.
 
 
 
 
 
 
 
 
 
 
 
/s/ R. S. Muff
 
 
 
Name: R. S. Muff
 
 
 
Title: Director
 
 
 
 
 
 
 
 
FURMANITE 1986
 
 
 
 
 
 
 
 
 
 
 
Acting by:
 
In the presence of:
/s/ R. S. Muff
 
/s/ William F. Fry
Name: R. S. Muff
 
Name: William F. Fry
Title: Director
 
Title: Vice President
 
 
 
 
 
FURMANITE GSG LIMITED
 
 
 
 
 
 
 
 
 
 
 
Acting by:
 
In the presence of:
/s/ R. S. Muff
 
/s/ William F. Fry
Name: R. S. Muff
 
Name: William F. Fry
Title: Director
 
Title: Vice President


[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
 
 
FURMANITE INTERNATIONAL LIMITED
 
 
 
 
 
 
 
 
 
 
 
Acting by:
 
In the presence of:
/s/ R. S. Muff
 
/s/ William F. Fry
Name: R. S. Muff
 
Name: William F. Fry
Title: Director
 
Title: Vice President
 
 
 
 
 
FURMANITE AUSTRALIA PTY LTD
in accordance with section 127(1) of the Corporations
 
Act 2001 (cwlth) by authority of its director:
 
 
 
 
 
 
By:
/s/ R. S. Muff
 
By:
/s/ William F. Fry
Name: R. S. Muff
 
Name: William F. Fry
Title: Director
 
Title: Vice President
 
 
 
 
 
FURMANITE MALAYSIA LLC
 
 
 
 
 
By: Furmanite Holding B. V., its sole member
 
 
 
 
 
 
 
 
 
 
/s/ R. S. Muff
 
 
 
Name: R. S. Muff
 
 
 
Title: Director
 
 
 
 
 
 
 
 
SELF LEVELING MACHINES, INC.
 
 
 
 
 
By:
/s/ R. S. Muff
 
 
 
Name: R. S. Muff
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
ADVANCE INTEGRITY SOLUTIONS, INC.
 
 
 
 
 
By:
/s/ R. S. Muff
 
 
 
Name: R. S. Muff
 
 
 
Title: Director
 
 
 




[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




COMMITMENT SCHEDULE
Lender
Commitment
Wells Fargo Bank,
National Association
$70,000,000
Branch Banking and Trust Company
$30,000,000
BOKF, NA dba Bank of Texas
$25,000,000
HSBC Bank USA, National Association
$25,000,000
Total
$150,000,000




34

--------------------------------------------------------------------------------




Schedule 6.03(i)


Indebtedness relating to The Pension and Life Assurance Plan of Furmanite
International Limited


[attached.]





35

--------------------------------------------------------------------------------




Furmanite International Limited
Disclosure Statement as of December 31, 2014 and Net Periodic Benefit Cost for
Fiscal Year 2015


2014 Pension Cost for Disclosure


UK (all figures in British pounds (000s))


2014 Pension Cost
 
 
 
 
 
1. Company Service Cost
—


2. Interest Cost
2,392


3. Expected Return on Assets
(2,615
)
4. Amortization of:
 
a. Unrecognised Net Transition Obligation/(Asset)
—


b. Unrecognised Prior Service Cost
—


c. Unrecognised Net (Gain) Loss
301


d. Total Amortisation
301


5. Other adjustments
—


6. Net Periodic Pension Cost
78


7. Cost of (Income) of SFAS88 Events
 
a. Curtailment
—


b. Settlement
—


c. Special/Contractual Termination Benefits
—


Total Cost or (Income) of SFAS88 for Year
—


8. Total Expense for Period
78


 
 
Reconciliation of Amounts Recognized
 
 
 
1. Net Balance Sheet (Liability)/Asset at December 31, 2013
(10,346
)
2. Amount Recognized in Accumulated Other Comprehensive Income/(Loss) at
December 31, 2013
12,534


3. Total Amount Recognized at December 31, 2013
2,188


4. Net Periodic Benefit (Cost)/Income for Fiscal Year
(78
)
5. (Cost)/Income of SFAS 88 Events
—


6. Employer Contributions
1,030


7. Benefits Paid Directly by Company
—


8. Other Adjustments
—


9. Adjustment to Retained Earnings
—


10. Total Amount Recognized at December 31, 2014
3,140


11. Less Amount Recognized in Accumulated Other Comprehensive Income/(Loss) at
December 31, 2014
13,546


12. Net Balance Sheet (Liability)/Asset at December 31, 2014
(10,406
)





--------------------------------------------------------------------------------




Furmanite International Limited
Disclosure Statement as of December 31, 2014 and Net Periodic Benefit Cost for
Fiscal Year 2015


Reconciliation of Funded Status and amounts recognised in Financial Statements
and Accumulated OCI at December 31, 2014


UK (all figures in British pounds (000s))


Reconciliation of Funded Status
 
 
Furmanite
 
 
Actuarial Value of Benefit Obligation
 
1. Accumulated Benefit Obligation
58,049


2. Projected Benefit Obligation
58,049


 
 
Funded Status
 
1. Projected Benefit Obligation
(58,049
)
2. Plan Assets at Fair Value
47,643


3. Funded Status
(10,406
)
 
 
 


Amounts recognised in Financial Statements
 
 
1. Non-Current Assets
—


2. Current Liabilities
—


3. Non-Current Liabilities
(10,406
)
 
(10,406
)
 
 
Amounts recognised in Accumulated OCI
 
 
1. Net Actuarial (Gain)/Loss
13,546


2. Prior Service Cost/(Credit)
—


3. Unrecognised Transition Obligation/(Asset)
—


 
13,546


 
 
Information for Plans with ABO in Excess of Plan Assets
 
 
1. Projected Benefit Obligation
58,049


2. Accumulated Benefit Obligation
58,049


3. Fair Value of Plan Assets
47,643


 


 
 
 







--------------------------------------------------------------------------------




Furmanite International Limited
Disclosure Statement as of December 31, 2014 and Net Periodic Benefit Cost for
Fiscal Year 2015


Change in Projected Benefit Obligation and
Change in Fair Value of Assets


UK (all figures in British pounds (000s))


Change in Projected Benefit Obligation
 
 
Furmanite
 
 
1. Benefit Obligation at Beginning of Period
53,020


2. Company Service Cost
—


3. Interest Cost
2,392


3. Plan Participant Contributions
—


5. Net Actuarial (Gain) / Loss
5,093


6. Benefits Payment from Fund
(2,456
)
7. Benefits Payment Directly by Company
—


8. Acquisition/Divestiture
—


9. Plan Amendments
—


10. Curtailment (Gain)/Loss
—


11. Settlement (Gain)/Loss
—


12. Special Termination Benefits Cost
—


13. Inflationary Effect
—


14. Other
—


15. Currency Impact
—


16. Benefit Obligation at End of Period
58,049


 
 
 
 
Change in Plan Assets
 
 
 
1. Fair Value of Plan Assets at Beginning of Period
42,674


2. Employer Contributions
1,030


3. Plan Participant Contributions
—


4. Benefits Payment from Fund
(2,456
)
5. Actual Return on Plan Assets
6,395


6. Settlement (Gain)/Loss
—


7. Special Termination Benefits Cost
—


8. Acquisition/Divestiture
—


9. Expenses Paid from Assets
—


10. Other
—


11. Currency Impact
—


12. Fair Value of Plan Assets at End of Period
47,643









--------------------------------------------------------------------------------




EXHIBIT G


[FORM OF] BORROWING REQUEST
Wells Fargo Bank N.A.
1525 W WT Harris Blvd
Charlotte, NC 28262
Attention: Agency Services - Bruce Frye
Facsimile No: (704) 715-0017


Wells Fargo Bank, National Association
2500 Citywest Blvd, Suite 1100
Houston, TX 77042
Attention: Michelle C. Tabor


Reference is made to that certain Credit Agreement, dated as of March 5, 2012
(as amended, modified, renewed or extended, the “Agreement”) among FURMANITE
WORLDWIDE, INC., a Delaware corporation (the “Company”), certain Designated
Borrowers from time to time party thereto (collectively, the “Borrowers”), the
other Loan Parties from time to time party thereto, the Lenders from time to
time party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent. The undersigned hereby gives you notice, irrevocably, pursuant to Section
2.03 of the Agreement, that the undersigned hereby requests a Revolving
Borrowing under the Agreement, and in connection with such Revolving Borrowing,
sets forth below the information relating to such Revolving Borrowing (the
“Proposed Borrowing”) as required by Section 2.03 of the Agreement. Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Agreement.
(i)    The name of the applicable Borrower is [_____________].
(ii)    The aggregate amount of the Proposed Borrowing is $[________].
(iii)    The Business Day of the Proposed Borrowing is [_____], 20__.
(iv)    The Loans to be made pursuant to the Proposed Borrowing shall be
initially maintained as [ABR Borrowings] [Eurocurrency Borrowings].
(v)    The initial currency of the Proposed Borrowing shall be [Australian
Dollars] [British Pounds Sterling] [Dollars] [Euros].
(vi)     The initial Interest Period for the Proposed Borrowing is [one month]
[two months] [three months] [six months].
(vii)    The location of the applicable Borrower’s account is
___________________.
(viii)    The number of the applicable Borrower’s account is
___________________.

36

--------------------------------------------------------------------------------




The undersigned hereby certifies, represents, warrants, covenants and agrees
that the following statements will be true on the date of the Proposed
Borrowing, both immediately before and after giving effect to the Proposed
Borrowing and to the proposed use of the proceeds thereto:
1.    The representations and warranties of the Borrowers set forth in the
Agreement and all other Loan Documents are true and correct in all material
respects except to the extent that such representations and warranties (i)
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date and (ii) are already qualified by materiality, in which case (and to such
extent) such representations and warranties shall be true and correct in all
respects.
2.    No event has occurred and is continuing or would result from the Loan
requested herein or from the application of proceeds therefrom which constitutes
or would constitute a Default.
3.    The conditions precedent to the funding of the Loan set forth in Article
IV of the Agreement have been satisfied.
4.    The funding of the Loan requested herein will not violate any Law.
IN WITNESS WHEREOF, the undersigned has executed this Borrowing Request as of
[_________ ____,] 20[__].
[Signatures on Following Page]

37

--------------------------------------------------------------------------------




 
 
 
BORROWER:
 
 
 
 
 
 
 
 
[FURMANITE WORLDWIDE, INC.]
 
 
 
[DESIGNATED BORROWER]
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 



    



38

--------------------------------------------------------------------------------




Annex 1


Entity


Address
Property Owned or Leased
Furmanite US GSG LLC
117 Park Drive, Saraland AL 36571


Owned
 
119 Park Drive, Saraland AL 36571


Owned
 
121 Park Drive, Saraland AL 36571


Owned
 
3929 FM 1090, Port Lavaca, TX 77979
Owned
 
1210 N. 43rd Street East, Muskogee, OK 74403
Owned
 
1200 Airport Road, Huntington, WV 25704
Owned




39

--------------------------------------------------------------------------------




Schedule 1


Existing Letters of Credit


Issuer
Beneficiary
Applicant
Letter of Credit Number
Amount / Currency
JPMorgan
Chase Bank, N.A.
National Union
Furmanite Worldwide, Inc.
CTCS-370700
$948,400.00 (USD)
JPMorgan
Chase Bank, N.A.
National Australia Bank International Service Center
Furmanite Australia Pty Ltd
CTCS-370694
$400,000.00 (AUD)
JPMorgan
Chase Bank, N.A.
National Westminster Bank
Furmanite International Ltd.
CTCS-370691
£75,000.00 (GBP)
JPMorgan
Chase Bank, N.A.
Liberty Mutual Insurance Company
Furmanite Corporation
CTCS-777542
$1,300,000.00 (USD)






40